March 18 2014


                                           DA 13-0599

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2014 MT 75N



PETER ROTHING,

              Plaintiff and Appellant,

         v.

GALLATIN COUNTY,

              Defendant and Appellee.



APPEAL FROM:            District Court of the Eighteenth Judicial District,
                        In and For the County of Gallatin, Cause No. DV-12-806C
                        Honorable John C. Brown, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Peter Rothing (Self Represented), Belgrade, Montana

                For Appellee:

                        Marty Lambert, Gallatin County Attorney, Bozeman, Montana



                                                    Submitted on Briefs: February 26, 2014
                                                               Decided: March 18, 2014


Filed:

                        __________________________________________
                                          Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     In October 2012 Rothing commenced this action by filing a “Complaint:

Violations of the Constitution Illegal Misuse of Taxpayer Moneys” (“Complaint”) and a

companion document captioned “Petition for Redress of Grievances Under the 1st

Amendment” (“Petition”). These documents apparently relate to Rothing’s widespread

dissatisfaction with the government of Gallatin County. Rothing’s contentions in these

documents are so broad and general that it is quite difficult to read his filings and know

the basis for his complaints. The first two pages of the Complaint document alone

mention open space policy, taxation without representation, top down zoning schemes,

waste of taxpayer dollars by funding a planning department, implementation of ex post

facto laws, paying a judgment against the County in another unrelated lawsuit, and

breach of contract with the taxpayers. The Petition document incorporates the Complaint

document. The District Court determined that Rothing’s requests for relief included a

claim for injunction, a regulatory taking claim, a claim of waste of taxpayer money, a

claim that the County acted without authority and a breach of contract claim.




                                            2
¶3     The County moved to dismiss the Complaint and Petition for failure to state a

claim. The District Court examined Rothing’s documents and found that they were based

upon vague and conclusory allegations that failed to state any cognizable legal claims.

The District Court found that Rothing had failed to allege any facts that entitle him to an

injunction as provided in § 27-19-201, MCA, or any facts to support a taking claim. The

District Court found that Rothing’s claims of waste of money were not justiciable, and

that there was no basis for a breach of contract claim.

¶4     The District Court determined that since the Complaint failed to provide adequate

notice of any factual or legal basis for Rothing’s claims, it failed to state a claim against

the County and was subject to dismissal. The District Court granted the County’s motion

and dismissed Rothing’s Complaint.

¶5     Rothing’s briefing on appeal does nothing to explain the factual or legal basis for

any claims against Gallatin County. Instead, Rothing’s briefs are primarily broad and

generic statements of philosophy, law or statutes that he does not directly relate to any

claim against the County.     Much of Rothing’s briefing is devoted to allegations of

wrongdoing by the District Court.

¶6     Rothing’s sweeping statements about his dissatisfaction with government cannot

substitute for a pleading that alleges facts that support identified legal claims. The

District Court and the opposing party are entitled to adequately-pled claims, as required

by M. R. Civ. P. 8(a). The courts cannot create a cause of action not explicitly or

implicitly stated in the complaint. Sikorski v. Johnson, 2006 MT 228, ¶ 23, 333 Mont.
3
434, 143 P.3d 161.     The District Court was correct as a matter of law to dismiss

Rothing’s Complaint.

¶7    We have determined to decide this case pursuant to Section I, Paragraph 3(d) of

our Internal Operating Rules, which provides for memorandum opinions. The issues in

this case are legal and are controlled by settled law, which the District Court correctly

applied.

¶8    Affirmed.


                                               /S/ MIKE McGRATH


We Concur:

/S/ MICHAEL E WHEAT
/S/ PATRICIA COTTER
/S/ BETH BAKER
/S/ JIM RICE




                                           4